Appellate Case: 21-3043   Document: 010110713926     Date Filed: 07/20/2022 Page: 1
                                                                       FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                                    PUBLISH
                                                                   July 20, 2022
                   UNITED STATES COURT OF APPEALS
                                                              Christopher M. Wolpert
                         FOR THE TENTH CIRCUIT                    Clerk of Court
                     ___________________________________________

  UNITED STATES,

        Plaintiff - Appellee,

  v.                                                      No. 21-3043

  BRIAR CLAYTON EUGENE
  ADAMS,

        Defendant - Appellant.
                  ______________________________________________

                Appeal from the United States District Court
                         for the District of Kansas
                      (D.C. No. 5:20-CR-40015-TC-1)
                   ___________________________________________

 Melody Brannon, Kansas Federal Public Defender (Daniel T. Hansmeier,
 Appellate Chief, with her on the briefs), Kansas City, Kansas, for
 Defendant-Appellant.

 Bryan C. Clark, Assistant United States Attorney, District of Kansas
 (Duston J. Slinkard, Acting United States Attorney, and James A. Brown,
 Assistant United States Attorney, with him on the briefs), Kansas City,
 Kansas, for Plaintiff-Appellee.
                  ______________________________________________

 Before BACHARACH, EBEL, and CARSON, Circuit Judges.
              _____________________________________________

 BACHARACH, Circuit Judge.
             _____________________________________________

       This appeal involves a challenge to a criminal sentence for

 unlawfully possessing a firearm. In deciding the sentence, the district court
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 2



 started with the federal sentencing guidelines. Under the guidelines, a prior

 conviction for a crime of violence would increase the base-offense level.

 U.S.S.G. § 2K2.1(a)(4).

       The district court applied this guideline provision to the defendant,

 Mr. Briar Adams, who had a prior conviction in Kansas for aggravated

 battery. In considering that conviction, the court classified aggravated

 battery as a crime of violence and sentenced Mr. Adams to 51 months’

 imprisonment. 1

       Mr. Adams challenges this classification, arguing that Kansas’s

 crime of aggravated battery includes conduct that wouldn’t create a crime

 of violence under the sentencing guidelines. We agree. In Kansas an

 aggravated battery could stem from battery against a fetus, and the

 guidelines’ definition of a crime of violence wouldn’t cover battery against

 a fetus. Because the Kansas crime of aggravated battery doesn’t constitute

 a crime of violence, we vacate the sentence and remand for resentencing.




 1
       With the classification of aggravated battery as a crime of violence,
 Mr. Adams’s total offense level rose to 17. With an offense level of 17, the
 guideline range was 51 to 63 months’ imprisonment. Without classification
 as a crime of violence, the offense level would have been 11, creating a
 guideline range of 27 to 33 months’ imprisonment.

                                        2
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 3



 I.    We must decide whether aggravated battery in Kansas constitutes
       a crime of violence under the applicable sentencing guideline.

       Mr. Adams was convicted of aggravated battery. Under Kansas law,

 aggravated battery takes place when someone “knowingly caus[es] physical

 contact with another person when done in a rude, insulting, or angry

 manner with a deadly weapon, or in any manner whereby great bodily

 harm, disfigurement or death can be inflicted.” Kan. Stat. Ann. § 21-

 5413(b)(1)(C) (emphasis added). 2 A separate definitional provision for the

 term person includes an “unborn child.” Kan. Stat. Ann. § 21-5419(c). The

 term unborn child is itself defined as “a living individual organism of the

 species homo sapiens, in utero, at any stage of gestation from fertilization

 to birth.” Id.

       Given these definitional provisions, we must determine whether the

 statutory definition of person creates separate crimes for batteries against

 fetuses and individuals born alive. If these definitional provisions create

 separate crimes, we would need to decide

             which crime was reflected in Mr. Adams’s judgment and


 2
       The Kansas judgment of conviction does not identify the applicable
 subsection of § 5413. In district court, the parties assumed a violation of
 § 21-5413(b)(1)(C). The government conditioned this assumption on Mr.
 Adams’s waiver of any argument that the court should treat the convictions
 differently under (b)(1)(B) and (b)(1)(C). Section (b)(1)(B) defines
 aggravated battery as “knowingly causing bodily harm to another person
 with a deadly weapon, or in any manner whereby great bodily harm,
 disfigurement or death can be inflicted.” Kan. Stat. Ann. § 21-
 5413(b)(1)(B).
                                        3
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 4



             whether that crime qualified as a “crime of violence.”

 If the definitional provisions do not create separate crimes, we would need

 to decide whether every conviction under the Kansas aggravated-battery

 statute would necessarily qualify as a crime of violence.

       We conclude that the definitional provisions do not create separate

 crimes. So we must consider whether some aggravated batteries would fall

 outside the guidelines’ definition of a crime of violence. We answer yes.

 The guidelines define a crime of violence as “any offense under federal or

 state law, punishable by imprisonment for a term exceeding one year, that

 . . . has as an element the use, attempted use, or threatened use of physical

 force against the person of another.” U.S.S.G. § 4B1.2(a)(1) (emphasis

 added). Under this guideline definition, we conclude that the term person

 refers only to individuals born alive; fetuses aren’t included. So some

 aggravated batteries in Kansas would fall outside the federal sentencing

 guidelines’ definition of a crime of violence.

 II.   We compare the guidelines’ definition of a crime of violence to the
       elements of Mr. Adams’s crime.

       To determine whether the state conviction matches the federal

 sentencing guidelines’ definition of a crime of violence, we apply the

 categorical approach. United States v. Taylor, 843 F.3d 1215, 1220 (10th

 Cir. 2016). Under this approach, the court identifies the elements of the

 statute of conviction. Mathis v. United States, 579 U.S. 500, 136 S. Ct.


                                        4
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 5



 2243, 2248 (2016); United States v. Kendall, 876 F.3d 1264, 1268 (10th

 Cir. 2017). The court then “compare[s] the scope of conduct covered by the

 elements of the crime . . . with § 4B1.2(a)’s definition of ‘crime of

 violence.’” United States v. O’Connor, 874 F.3d 1147, 1151 (10th Cir.

 2017). “If some conduct that would be a crime under the statute would not

 be a ‘crime of violence’ under § 4B1.2(a), then any conviction under that

 statute will not qualify as a ‘crime of violence’ for a sentence enhancement

 under the Guidelines, regardless of whether the conduct that led to a

 defendant’s prior conviction was in fact violent.” Id.

 III.   Kansas’s statute on aggravated battery creates only a single crime
        that can be committed against either a fetus or an individual born
        alive.

        To apply the categorical approach, we must determine the scope of

 the applicable state statute. On appeal, the government argues that

 Kansas’s aggravated-battery statute (§ 21-5413) and the definitional

 provision (§ 21-5419) create two separate crimes: (1) § 21-5413

 criminalizes battery of individuals born alive, and (2) § 21-5419

 criminalizes battery of fetuses. We reject this argument, concluding that

 the aggravated-battery statute creates only a single crime.

        A.    The government has justified consideration of its new
              argument as to the existence of two separate crimes.

        The government didn’t make this argument in district court. But we

 have discretion to consider this argument as a basis to affirm. Elkins v.


                                        5
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022    Page: 6



 Comfort, 392 F.3d 1159, 1162 (10th Cir. 2004). In deciding how to

 exercise this discretion, we consider

       1.     “whether the [argument] was fully briefed and argued here and
              below,”

       2.     “whether the parties have had a fair opportunity to develop the
              factual record,” and

       3.     “whether, in light of factual findings to which we defer or
              uncontested facts, [the court’s] decision would involve only
              questions of law.”

 Id. The first factor weighs against consideration of the government’s new

 argument as a basis to affirm, but the second and third factors support

 consideration.

       The first factor weighs against consideration because the government

 did not brief the issue in district court. See United States v. Black, 25 F.4th

 766, 777 (10th Cir. 2022) (stating that the first factor weighs against

 consideration when the argument was fully briefed on appeal but hadn’t

 been briefed in district court); Brown v. Perez, 835 F.3d 1223, 1236 (10th

 Cir. 2016) (“Because the [appellees] did not raise this argument before the

 district court, the first factor weighs against reaching it on appeal.”).

       But the second and third factors support consideration. When the

 appellate argument involves a pure issue of law, this factor would support

 consideration. See p. 6, above. But if the Kansas statute created two

 separate crimes, we’d need to decide which crime Mr. Adams had

 committed. That inquiry would ordinarily involve either a question of fact

                                         6
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 7



 or a mixed question of law and fact. Lucio-Rayos v. Sessions, 875 F.3d

 573, 583 (10th Cir. 2017); see also Pereida v. Wilkinson, 141 S. Ct. 754,

 765 (2021) (“Really, this Court has never doubted that the who, what,

 when, and where of a conviction . . . pose questions of fact.”).

       But here, Mr. Adams hasn’t suggested a factual dispute over the

 nature of his conviction. In its response brief, the government had argued

 that Mr. Adams’s conviction involved battery against his girlfriend rather

 than a fetus. Mr. Adams responded that he didn’t need to address the

 government’s characterization of his conviction. That’s true because he

 contended only that aggravated battery constitutes a single crime that

 covers harm to a fetus or an individual born alive.

       Though Mr. Adams had a chance to address the government’s

 characterization of his conviction, he didn’t need to. He could instead do

 what he did, focusing on the characterization of the crime itself. And that

 characterization creates a legal issue. See, e.g., United States v. Lerma,

 877 F.3d 628, 632 (5th Cir. 2017) (stating that “the district court’s

 divisibility determination would generally represent a question of law”).

 Given the legal nature of that issue, we see no deficiency in the record on

 the government’s characterization of Mr. Adams’s conviction. So the

 second and third factors support consideration of the government’s new

 argument.



                                        7
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 8



       Because two of the three factors support consideration, we exercise

 our discretion to consider the government’s new argument for affirmance.

       B.     We reject the government’s argument on the merits.

       Though we consider the government’s new argument, we reject it

 because aggravated battery in Kansas constitutes a single crime that can be

 committed against either a fetus or individual born alive.

       The parties agree that the Kansas law criminalizes batteries against

 both fetuses and individuals born alive. But are batteries against

 individuals and fetuses two separate crimes or just different means of

 committing the same crime? The answer to this question turns on the

 distinction between elements and means. United States v. Cantu, 964 F.3d

 924, 927–28 (10th Cir. 2020). Elements are what the prosecution must

 prove to obtain a conviction; means are just ways that someone can commit

 a crime. Mathis v. United States, 579 U.S. 500, 136 S. Ct. 2243, 2248

 (2016).

       To determine whether statutory terms are elements or means, we start

 by considering the state statute and state caselaw. If they definitively show

 that the terms are elements or means, the inquiry ends. Id., 136 S. Ct. at

 2256. If the status remains uncertain, we can peek at the state-court record

 to determine whether the statutory term involves an element or means. Id.

 at 2256–57. If we were to remain uncertain, we would consider the



                                        8
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 9



 statutory term a means (creating only a single crime) rather than an

 element. United States v. Degeare, 884 F.3d 1241, 1248 (10th Cir. 2018).

       1.     The definitional provision creates means rather than
              elements.

       We need not look beyond the statutory definition of battery. This

 definition contains everything that the prosecution must prove:

             knowing or reckless conduct and

             causation of physical contact with another person in a manner
              that’s rude, insulting, or angry.

 Kan. Stat. Ann. § 21-5413(a). The term person is elsewhere defined to

 include an unborn child. See Kan. Stat. Ann. § 21-5419(c). Given that

 definition, the government argues that the statutory definition of person

 splits battery into two separate crimes. But definitional provisions don’t

 ordinarily create separate elements.

       The Kansas Supreme Court considered the impact of a definitional

 provision in State v. Castleberry, 339 P.3d 795 (Kan. 2014). There the

 defendant had been charged with distributing methamphetamine. Id. at 798.

 The charge had arisen from two Kansas statutes. One statute criminalized

 the distribution of controlled substances. Kan. Stat. Ann. § 21-36a05(a)(1)

 (2009 supp.). Another statute defined distribute as an “actual, constructive

 or attempted transfer.” Kan. Stat. Ann. § 21-36a01(d) (2009 supp.). Given

 the two provisions, the court considered whether the State had needed to

 prove all three statutory methods of distribution (actual, constructive, and
                                        9
Appellate Case: 21-3043      Document: 010110713926   Date Filed: 07/20/2022   Page: 10



  attempted). Castleberry, 339 P.3d at 189. This issue turned on whether the

  methods of distribution constituted

               separate elements or

               different means of committing the same crime.

  Id. at 808.

        The Kansas Supreme Court characterized these as means of

  committing the same crime rather than as separate elements to be proven.

  Id. For this characterization, the court reasoned that

               the three statutory methods of distribution (actual,
                constructive, and attempted transfers) had come from a
                definitional provision and

               definitional provisions elaborating on elements don’t require
                separate proof.

  Id. at 807–08.

        Here the definitional provision (§ 21-5419(c)) doesn’t prohibit

  anything, so one can’t be guilty of violating this provision. It serves only

  to help interpret an element of the statute governing aggravated battery

  (contact with another person). So the statute itself creates only a single

  crime (aggravated battery) regardless of whether the victim is an

  individual or a fetus. 3


  3
        The government points out that § 21-5419 contains exceptions.
  Appellees’ Resp. Br. at 29 (quoting Kan. Stat. Ann. § 21-5419(b)). The
  government’s point is unclear. The exceptions identify situations where the
  definitional provision doesn’t apply. But with or without exceptions, § 21-
  5419 is only a definitional provision.
                                           10
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 11



        2.    Kansas caselaw shows that the definitional provision creates
              means rather than elements.

        But let’s assume for the sake of argument that uncertainty remains.

  We’d then consider the state’s caselaw to determine whether jury

  unanimity is required for classification of the victim. Mathis, 136 S. Ct. at

  2249; United States v. Degeare, 884 F.3d 1241, 1251 (10th Cir. 2018); see

  p. 8, above. If the jury must unanimously agree on whether the victim is a

  fetus or individual born alive, the victim’s classification would generally

  constitute an element; if jury unanimity isn’t required, we’d generally

  consider aggravated battery a single crime regardless of the victim’s

  classification. Degeare, 884 F.3d at 1252.

        No one has suggested that Kansas law requires a jury to unanimously

  decide whether the victim was born alive. So we’d ordinarily consider the

  victim’s classification as a means rather than an element.

        Though jury unanimity isn’t required for the victim’s classification,

  the government insists on the existence of distinct crimes under State v.

  Seba, 380 P.3d 209 (Kan. 2016). There the defendant was convicted of two

  counts of murder: one for killing a pregnant woman, the other for killing

  the woman’s unborn child. Id. at 213. The count involving the unborn child

  stemmed from the definitional provision, which stated that the term person

  includes an unborn child. Id. (quoting Kan. Stat. Ann. § 21-5419(a)(2)

  (2015 supp.)). But the defendant wasn’t charged with violating the


                                        11
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 12



  definitional provision. He couldn’t violate the definitional provision

  because it didn’t criminalize anything; it just clarified the meaning of a

  statutory term. See Kan. Stat. Ann. § 21-5419 (2015 supp.).

        Granted, the definitional provision allowed the State to charge two

  counts rather than one. But the existence of two counts doesn’t translate

  into two separate crimes, for elements and units of prosecution are

  “conceptually distinct.” United States v. Rentz, 777 F.3d 1105, 1117 (10th

  Cir. 2015) (en banc) (Matheson, J., concurring). 4

        Seba thus doesn’t show with certainty that the status of the victim

  constitutes an element. And any remaining uncertainty would require us to

  peek at the record “for the sole and limited purpose of determining whether

  the listed items are elements of the offense.” Mathis, 136 S. Ct. at 2256–57

  (cleaned up). But the parties don’t suggest any value from peeking at the

  record.

        The government does argue that Mr. Adams had battered his

  girlfriend rather than a fetus. But the identity of Mr. Adams’s victim

  wouldn’t affect classification of the victim as an element or means. Given



  4
        The government points out that the Kansas legislature enacted § 21-
  5413 and § 21-5419 at different times. But separate passage doesn’t mean
  that the sections create separate crimes. Section 21-5419 serves only to
  further define the term person for existing criminal provisions (including
  the existing provision for aggravated battery). See Kan. Stat. Ann. § 21-
  5419(c).

                                        12
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 13



  the resulting uncertainty, we consider the classification of the victim as

  simply a means of committing a single crime (aggravated battery). See

  pp. 8–9, above.

  IV.   The guideline for a crime of violence covers only crimes against
        individuals born alive.

        Because aggravated battery in Kansas constitutes only a single crime,

  we must determine whether commission of that crime would always

  constitute a crime of violence under the federal sentencing guidelines. As

  noted, Kansas’s crime of aggravated battery is committed whenever the

  victim is either an individual or a fetus. See Part III(B), above. So we must

  consider whether the guidelines’ definition of a crime of violence includes

  crimes against fetuses. The guideline definition covers crimes against

  persons. See Part I, above. In this context, does person include a fetus? To

  answer, we look to the Dictionary Act. 5 There, the term person refers only

  to an individual born alive.

        The Dictionary Act contains a provision bearing on the meaning of

  administrative regulations like the sentencing guidelines: 1 U.S.C. § 8(a).


  5
        Mr. Adams also argues that we should consider the Model Penal
  Code, dictionary definitions, and the common law. Although Mr. Adams
  uses these sources to support our conclusion, we need not consider them
  because the Dictionary Act sufficiently clarifies the meaning of the term
  person. We decline to consider these additional arguments for reversal,
  “confin[ng] ourselves to deciding only what is necessary to the
  disposition.” Whitehouse v. Illinois Cent. Railroad Co., 349 U.S. 366, 372–
  73 (1955).

                                        13
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 14



  See Mistretta v. United States, 488 U.S. 361, 393–94 (1989) (stating that

  the U.S. Sentencing Commission is an administrative agency of the United

  States); Stinson v. United States, 508 U.S. 36, 45 (1993) (referring to the

  sentencing guidelines as regulations). This provision states that the term

  person “include[s] . . . every infant member of the species homo sapiens

  who is born alive.” 1 U.S.C. § 8(a). At first glance, this definition appears

  to exclude crimes from the guideline provision for crimes of violence when

  the victims are not yet born. Kansas’s statute on aggravated battery

  includes crimes against victims not yet born.

        But the government argues that a list following the word includes is

  ordinarily illustrative, not exhaustive. This argument overlooks the

  purpose underlying the Dictionary Act’s definition of a person.

        The original version of the Dictionary Act did not use the term

  include or born alive. The House of Representatives amended the

  Dictionary Act to specify that persons “include . . . [those] born alive.”

  Born Alive Infants Protection Act of 2002, H.R. 2175, 107th Cong. (2002).

  By amending the Act to cover those born alive, Congress was addressing a

  controversy involving infants born alive after partial birth abortions. H.R.

  Rep. No. 107-186, at 2 (2001). Through this amendment, Congress

  clarified that an infant would be considered a person “regardless of

  whether the infant [had] survived an abortion.” Id. at 3. In this context,

  Congress used the word include to emphasize that the term person

                                        14
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 15



  extended to any infant born alive, not to suggest that a fetus could be a

  person without being born alive.

        Case law confirms this reading of the Dictionary Act. The two

  circuits to interpret the Dictionary Act have held that § 8 defines person in

  a way that excludes fetuses. United States v. Montgomery, 635 F.3d 1074,

  1086 (8th Cir. 2011); Gomez Fernandez v. Barr, 969 F.3d 1077, 1087 (9th

  Cir. 2020). 6

        So the Dictionary Act supports interpretation of the sentencing

  guideline for crimes of violence to exclude crimes against fetuses, and

  Kansas’s crime of aggravated battery can be committed against fetuses.

  The Kansas crime would thus ordinarily include at least some conduct not

  covered by the guideline.

        The government suggests that this analysis creates an anomaly.

  Because § 21-5419 also applies to Kansas’s murder statutes, the

  government suggests that this analysis takes even a crime like first-degree

  murder outside the definitional bounds of a crime of violence. But other

  circuits have held that some state murder statutes fall outside the

  sentencing guidelines’ provisions for a crime of violence. See, e.g., United



  6
        None of our precedential opinions have squarely addressed whether
  the statutory term person includes fetuses. But in an unpublished opinion,
  we interpreted the Dictionary Act to “suggest[] that the statutory term
  ‘individual’ applies only after birth.” Sheff v. U.S. Dep’t of Justice–Civil
  Div., 734 F. App’x 540, 542 (10th Cir. 2018) (unpublished).
                                        15
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022     Page: 16



  States v. Vederoff, 914 F.3d 1238, 1248 (9th Cir. 2019) (“[S]econd-degree

  murder under Washington law is not a crime of violence under . . .

  U.S.S.G. § 4B1.2(a)(2).”); United States v. McCollum, 885 F.3d 300, 309

  (4th Cir. 2018) (holding that federal conspiracy to commit murder in aid of

  racketeering was not a crime of violence under § 4B1.2(a)).

        Ultimately, though, we need not concern ourselves with the

  guidelines’ classification of murder. Our issue involves aggravated battery,

  not murder. Even if the classification of murder is counterintuitive, the

  categorical approach can sometimes generate counterintuitive results. See

  United States v. Escalante, 933 F.3d 395, 406 (5th Cir. 2019) (“[T]he

  categorical approach has developed a reputation for crushing common

  sense in any area of the law in which its tentacles find an inroad.”); United

  States v. Castillo, 36 F.4th 431, 444 (2d Cir. 2022) (stating that if the

  court’s decision creates the anomalous result that attempted assault is not a

  crime of violence, the anomaly would “result[] at least in part from the

  rigidity of the categorical approach”). 7


  7
        Mr. Adams points out that the guidelines treat murder as an
  enumerated offense that always constitutes a crime of violence. U.S.S.G.
  § 4B1.2(a)(2). The government doesn’t disagree, but this provision applies
  only if the criminal statute matches the generic definition of murder.
  United States v. O’Connor, 874 F.3d 1147, 1151 (10th Cir. 2017). We need
  not decide whether the generic definition of a hypothetical statute on first-
  degree murder would encompass the killing of a fetus. Cf. Gomez
  Fernandez v. Barr, 969 F.3d 1077, 1087 (9th Cir. 2020) (concluding “that
  the federal generic definition of murder, as reflected in [the federal murder
  statute, 18 U.S.C. § 1111], excludes the killing of an unborn fetus”). For
                                        16
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 17



        Despite the occasional anomalies from the categorical approach, its

  application here is straightforward: The Kansas statute expressly allows a

  conviction of aggravated battery when the victim is a fetus, and the federal

  sentencing guidelines define batteries as crimes of violence only when the

  victim had been born alive. A mismatch thus exists between the elements

  of the state crime and the guidelines’ definition of a crime of violence. So

  aggravated battery is not a crime of violence.

  V.    Kansas’s criminal statute unambiguously covers aggravated
        battery against fetuses.

        The government argues that if someone batters a fetus, the battery

  would almost certainly victimize the pregnant mother and this battery

  would necessarily include the use of force against another person. But this

  argument would not affect our application of the categorical approach.

        Battery against the pregnant woman and the fetus would constitute

  two incidents of the same crime. One of those (the battery against the

  pregnant woman) would presumably constitute a crime of violence. But

  that’s not the issue here: we must consider the minimum conduct that

  would permit a conviction. So our issue is whether the State would

  consider the other incident (the battery against the fetus) as an aggravated


  example, if a first-degree murder statute were to outlaw both the killing of
  a fetus and an individual born alive, the guidelines might not consider the
  offense a crime of violence. But this is a function of the categorical
  approach, which sometimes leads to odd outcomes. See text accompanying
  note.
                                        17
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 18



  battery. The State would consider that offense an aggravated battery

  because § 21-5413 unambiguously treats fetuses as persons under the

  aggravated-battery statute. See Part I, above. Given the clarity of Kansas

  law, “no legal imagination is required to see that” someone could be

  convicted under § 21-5413 for aggravated battery against a fetus. United

  States v. Titties, 852 F.3d 1257, 1274–75 (10th Cir. 2017).

        The government’s example from State v. Seba is instructive. See

  Part III(B)(2), above. There the victims included both a pregnant woman

  and her fetus, so the defendant was convicted of two incidents of murder.

  380 P.3d 209, 220 (Kan. 2016). The murder of the woman would

  presumably constitute a crime of violence. But the killing of the fetus

  constituted a separate incident of murder under Kansas law. Id.

        The existence of two criminal acts matters because we must consider

  not just the aggravated batteries that would unambiguously qualify as

  crimes of violence, but also the minimum conduct that would permit a

  conviction under the Kansas law. See Moncrieffe v. Holder, 569 U.S. 184,

  190–91 (2013). That conduct included harm to fetuses, which

  unambiguously fell within Kansas’s statute on aggravated battery.

        The government’s argument thus proves little. If someone batters

  both a fetus and the mother, one of the batteries might constitute a crime of

  violence but the other battery wouldn’t. So the Kansas statute sweeps

  beyond the guidelines’ definition of a crime of violence. Given the

                                        18
Appellate Case: 21-3043   Document: 010110713926   Date Filed: 07/20/2022   Page: 19



  mismatch between the Kansas crime and the guideline, the court shouldn’t

  have applied the guideline for crimes of violence. We thus vacate the

  sentence and remand for resentencing. 8




  8
        Because we vacate the sentence based on a categorical mismatch, we
  need not address Mr. Adams’s alternative argument relying on the absence
  of an element involving physical force.
                                        19